996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William J. JORDAN, Plaintiff-Appellant,v.Fred STROBLE;  Joseph Lindsly;  Ike Hylton;  Lydia Glover,Defendants-Appellees,andA. M. SPRAGUE;  J. Al Cannon, Jr.;  County of Charleston;United States Department of Justice, Defendants.
No. 93-6294.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 24, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  David C. Norton, District Judge.  (CA-90-1717-3-18H)
William J. Jordan, Appellant Pro Se.
John Berkley Grimball, II, Office of the United States Attorney, Columbia, South Carolina;  James Albert Stuckey, Jr., Stuckey & Kobrovsky, Charleston, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
William J. Jordan appeals the district court's summary judgment in favor of the federal Defendants, but not disposing of the claims with regard to the state Defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.s 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED